Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/732,020 filed on December 31, 2019.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Semiconductor Device Along With Improved Signal Transmission Characteristics”

Claim Objections
6.	Claims 6, 7, 15 are objected to because of the following informalities:
The following limitations of quoted claims to be recited as follows to avoid indefiniteness and/or to rephrase into proper alignment:
6. (Currently Amended) The semiconductor device according to claim 1,
wherein the first wiring has a portion overlapping with the pad in a plan view.

7. (Currently Amended) The semiconductor device according to claim 6,
wherein a planar shape of the pad is a circular shape, and
wherein, in the plan view, the first wiring is extended along an edge of the pad. 

15. (Currently Amended) The semiconductor device according to claim 14, wherein the first wiring has a portion overlapping with the 15ground pattern in a plan view.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-2, 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kariyazaki et al. (2016/0190049 A1) in view of Hayashi et al. (2010/0187679 A1).
Regarding independent claim 1, Kariyazaki et al. teaches a semiconductor device (1, Fig. 4, ¶45) comprising:

a pad (2LD, ¶49, see Fig. 8) formed on the back surface;
an external connection terminal (4 solder ball, ¶50) connected to the pad (2LD), and located below the pad (2LD);
a first wiring (2d, ¶49) electrically connected with the pad (2LD), and located above the pad (2LD); and
a second wiring (2PL, ¶62) electrically connected with the first wiring (2d).
Kariyazaki et al. is explicitly silent of disclosing wherein a width of the first wiring is greater than a width of the second wiring.
Hayashi et al. teaches wherein (Fig. 23) a width of the first wiring (106: shown in figure below) is greater than a width of the second wiring (shown in figure below).


    PNG
    media_image1.png
    525
    733
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Hayashi et al., and modify the wiring width of Kariyazaki et al., in order to enhance the conductivity, i.e. the resistivity of the wiring is reduced (R=ρL/A, where ‘A’ area of the first wiring, as the area of the wiring increases, the resistivity of the wiring decreases).
Regarding claim 2, Kariyazaki et al. and Hayashi et al. teach all of the limitations of claim 1 from which this claim depends.
Kariyazaki et al. teaches wherein (1, Fig. 4, ¶45) the wiring substrate (2) has a multi wiring structure (WL1, WL2, WL3 ….),
wherein the pad (2LD) is formed in a first wiring layer (WL3, see Fig. 8),

wherein the second wiring (2PL) is formed in a third wiring layer (WL2) located one layer above than the second wiring layer (WL1),
wherein the pad (2LD) and the first wiring (2d) are connected with each other by way of a first via portion (2V, see Fig. 8), and
wherein the first wiring (2d) and the second wiring (2PL) are connected with each other by way of a second via portion (2V shown in the third wiring layer WL2).
Regarding claim 4, Kariyazaki et al. and Hayashi et al. teach all of the limitations of claim 1 from which this claim depends.
Hayashi et al. teaches wherein (Fig. 23) the second wiring (see figure below) has:
a narrow portion (shown in figure below) having a first width; and
a wide portion (shown in figure below) having a second width greater than the first width, and
wherein the wide portion (see in figure below) is situated between the narrow portion (see in figure below) and the first wiring (see figure below).

    PNG
    media_image2.png
    525
    733
    media_image2.png
    Greyscale

Regarding claim 5, Kariyazaki et al. and Hayashi et al. teach all of the limitations of claim 4 from which this claim depends.
Hayashi et al. teaches wherein (Fig. 23) the wide portion (see figure in claim 4) has a portion that increases in width from the narrow portion (see figure in claim 4) toward the first wiring (see figure in claim 4).
Regarding claim 6, Kariyazaki et al. and Hayashi et al. teach all of the limitations of claim 1 from which this claim depends.
Kariyazaki et al. teaches wherein (Fig. 14) the first wiring (2d) has a portion overlapping with the pad (2LD) in a plan view.
Regarding claim 7, Kariyazaki et al. and Hayashi et al. teach all of the limitations of claim 6 from which this claim depends.
Kariyazaki et al. teaches wherein (Fig. 14) a planar shape of the pad (2LD) is a circular shape (see Fig. 14), and
wherein, in the the plan view (top view- while looking from top), the first wiring (2d) is extended along an edge of the pad (2LD).
Regarding claim 8, Kariyazaki et al. and Hayashi et al. teach all of the limitations of claim 7 from which this claim depends.
Kariyazaki et al. teaches wherein (Fig. 14) the first wiring (2d) has one end portion (shown in figure below) and the other end portion (shown in figure below), and
wherein an angle (indicated in the figure below) formed by a first virtual line (1=dotted line, shown in figure below), that connects a center point (shown in figure below) of the pad (2LD) and the one end portion of the first wiring (2d), and a second virtual line (2=dotted line, shown in figure below), that connects the center point (shown in figure below) of the pad (2LD) and the other end portion of the first wiring (2d), is 180 degrees or more (greater than 180 degrees).


    PNG
    media_image3.png
    457
    809
    media_image3.png
    Greyscale


Regarding claim 9, Kariyazaki et al. and Hayashi et al. teach all of the limitations of claim 8 from which this claim depends.
Kariyazaki et al. teaches wherein (Fig. 14) the angle (see figure in claim 8) formed by the first virtual line (1=dotted line) and the second virtual line (2=dotted line) is 220 degrees or more, and 340 degrees or less.
Regarding claim 10, Kariyazaki et al. and Hayashi et al. teach all of the limitations of claim 1 from which this claim depends.
Kariyazaki et al. teaches wherein (Fig. 7, ¶62) an electromagnetic wave absorption pattern (MPm(MP1)) is situated above the first wiring (2d).
Regarding claim 11, Kariyazaki et al. and Hayashi et al. teach all of the limitations of claim 10 from which this claim depends.
Kariyazaki et al. teaches wherein (Fig. 7, ¶62) the electromagnetic wave absorption pattern (MPm (MP1)) is formed in mesh shape (mesh pattern, ¶76).
Regarding claim 12, Kariyazaki et al. and Hayashi et al. teach all of the limitations of claim 1 from which this claim depends.
Kariyazaki et al. teaches wherein (Fig. 7, ¶64-65) each of the first wiring (2d) and the second wiring (2PL) is a wiring for signal, and
wherein the pad (2LD) is a pad for signal.
Regarding claim 13, Kariyazaki et al. and Hayashi et al. teach all of the limitations of claim 12 from which this claim depends.
Kariyazaki et al. teaches wherein (Fig. 7, ¶64-65) the first wiring (2d) and the second wiring (2PL) and the pad (2LD) used for signal, wherein the prior art reference discloses the similar physical structure in the wiring substrate as the applicant claimed, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that the wiring for signal is a wiring for transmitting a four-valued signal, i.e. the wiring possesses “L/C” circuit containing values for electrical parameters, such as inductor and capacitor.
Regarding claim 14, Kariyazaki et al. and Hayashi et al. teach all of the limitations of claim 1 from which this claim depends.

Regarding claim 15, Kariyazaki et al. and Hayashi et al. teach all of the limitations of claim 14 from which this claim depends.
Kariyazaki et al. teaches wherein (Fig. 7) the first wiring (2d) has a portion overlapping with the ground pattern (2PL) in a plan view (see Fig. 7).

Allowable Subject Matter
11.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819